 592315 NLRB No. 77DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Regional Director also approved the Petitioner's request towithdraw its Objections 2 and 3 and, because of her disposition of
Objection 1, found it ``unnecessary to resolve the issues of fact,
credibility, or law raised by Objection 4.''On June 15, 1994, the Employer filed with the Regional Directora motion for reconsideration. The Regional Director denied the mo-
tion on July 7, 1994.2Sec. 103.20 provides that the Board's official notices of electionmust be posted in conspicuous places at least 3 full working days
prior to 12:01 a.m. of the day of the election. The Rule also provides
that the term ``working day'' shall mean an entire 24-hour period
excluding Saturdays, Sundays, and holidays. The Rule further pro-
vides that the employer shall be conclusively deemed to have re-
ceived copies of the election notice unless it notifies the Regional
Office at least 5 working days prior to the commencement of the
election that it has not received copies of the election notice. Lastly,
the Rule also states that failure to post the election notices as re-
quired shall be grounds for setting aside the election whenever prop-
er objections are filed.3In so finding, the Regional Director stated that the Employer``acknowledged'' that the ``Notice was not posted for the required
3 working days prior to the election.'' The Employer excepts on the
ground that it made no such acknowledgment. In sustaining the Peti-tioner's objection, we do not rely on this statement by the RegionalDirector.4Also, counting Saturdays and Sundays as working days, it arguesthat it could not have notified the Region 5 working days before the
election that it had not received the notices because the Region's of-
fices were closed because of the death of former President Nixon on
Wednesday, April 27, the date it claims was 5 working days prior
to the election.Ruan Transport Corp. and Chauffeurs, Teamstersand Helpers Local Union No. 215 a/w Inter-
national Brotherhood of Teamsters, AFL±CIO,
Petitioner. Case 25±RC±9360November 15, 1994DECISION AND DIRECTION OF SECONDELECTIONBYMEMBERSSTEPHENS, DEVANEY, ANDCOHENThe National Labor Relations Board, by a three-member panel, has considered an objection to an elec-
tion held May 2, 1994, and the Regional Director's re-
port recommending disposition of it.1The election wasconducted pursuant to a stipulated election agreement.
The tally of ballots shows seven for and nine against
the Petitioner with no challenged ballots.The Board has reviewed the record in light of theexceptions and briefs, has adopted the Regional Direc-
tor's findings and recommendations, and finds that the
election must be set aside and a new election held.The Employer runs a trucking operation from itsBoonville, Indiana facility. The bargaining unit con-
sists of approximately 19 truckdrivers at the Boonville
facility. As noted above, the election took place on
Monday, May 2, 1994. The Employer received the
Board's official election notices on the morning of
Thursday, April 28, and posted them at that time.In its Objection 1, the Petitioner contended that theelection must be set aside because the election notices
were posted less than 3 full working days prior to the
date of the election as required under Section 103.20
of the Board's Rules and Regulations.2Since the Em-ployer acknowledged that it did not post the election
notices until the morning of Thursday, April 28, the
Regional Director found that the Employer did not sat-
isfy the 3-day posting requirement of Section 103.20.3The Regional Director further found that the Employer
did not notify the Regional Office of nonreceipt of the
notices as the Rule requires.The Employer excepts on the ground that it was de-nied due process because the Regional Director failed
to permit it to present evidence during the investiga-
tion as to whether the election notices were timely
posted and failed to hold a hearing on this issue. The
Employer contends that if it had been allowed to
present evidence, it would have shown that because it
operates 7 days a week, Saturdays and Sundays are
``working days'' and thus that it satisfied the require-
ments of Section 103.20 because the notices were post-
ed for 3 full working days prior to the Monday, May
2 election.4The Employer argues, in effect, that theissue here, whether the Board should consider Satur-
days and Sundays to be ``working days'' within the
meaning of Section 103.20(b) when an employer oper-
ates 7 days a week, is the type of issue that the Board
should consider on a case-by-case basis. Thus, the Em-
ployer contends that the Regional Director erred in not
considering this issue before applying Section 103.20.
We find these arguments without merit.The Board adopted Section 103.20 in 1987 to ``fa-cilitate the election process and eliminate litigation
over the issue of the appropriate time period for post-
ing an election notice.'' 52 Fed.Reg. 25213 (1987). Al-
though it was suggested that the Board apply different
posting periods for industries in which employees did
not work a normal 5-day workweek, the Board rejected
the proposal because it was ``reluctant to complicate
the rule by establishing different posting periods for
different industries.'' Id. at 25214. In a similar vein,
the Board also rejected the suggestion that the time pe-riod for posting should be described in terms of hours,
``because requiring consecutive hours does not allow
for Saturdays, Sundays, and holidays'' which the
Board specifically excluded from the definition of
``working day.'' Ibid. Thus, by proposing to apply an
uncomplicated rule of general application according to
its literal terms, the Board sought to eliminate litiga-
tion over the issue of whether election notices were
timely posted. Although the Board did state that cer-
tain issues would still have to be litigated, it con-
templated as litigable such issues as whether timelyposted notices had been tampered with, not whether
the notices themselves had been timely posted. Ibid.
Thus, we cannot agree with the Employer that the
Board left open for later consideration, and litigation, 593RUAN TRANSPORT CORP.5The Employer claims that the Region mailed the election noticesto the Employer on April 26 and, because Federal postal offices
were closed on April 27 because of the death of former President
Nixon, the Employer did not receive the election notices until April
28. In this regard, we note that since April 27 was a Federal holiday,
the Employer would have had to post the election notices on April
25, not April 26 as stated by the Regional Director, in order to sat-
isfy Sec. 103.20's requirement that the notices be posted for 3 full
working days prior to the date of the election.6Since we have rejected the Employer's argument that Saturdaysand Sundays are to be considered ``working days,'' we reject its
claim that Wednesday, April 27 was 5 working days before the elec-
tion and that the Region's closing on April 27 prevented it from giv-
ing proper notice to the Region of nonreceipt of the notices. We are
not suggesting, however, that the Employer acted in bad faith by
failing to so notify the Region. There is no evidence that the Em-
ployer has not acted in good faith here, but we note such consider-
ations do not affect the application of Sec. 103.20. See Smith's Food& Drug, 295 NLRB 983 fn. 1 (1989).whether Saturdays, Sundays, and holidays should beconsidered ``working days'' within the meaning of
Section 103.20(b). This is precisely the type of litiga-
tion that the Board sought to foreclose by enacting
Section 103.20.Finally, although it is unfortunate that the Employerdid not receive the election notices until April 28,5itdid not notify the Region at least 5 working days priorto the election that it had not received the election no-tices.6For all these reasons, we find the Employer'sexceptions to be without merit. Accordingly, as noted
above, we shall set aside the first election and direct
that a second election be held.[Direction of Second Election omitted from publica-tion.]